UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ENSYNC, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: EnSync, Inc. N93 W14475 Whittaker Way Menomonee Falls, Wisconsin 53051 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of EnSync, Inc. to be held at the Radisson Hotel, N88 W14750 Main Street, Menomonee Falls, Wisconsin 53051, on Tuesday, November 17, 2015 at 10:00 a.m., local time.At the 2015 Annual Meeting, shareholders will be asked to: · elect the two Class II directors nominated by the Board of Directors for three year terms; · vote, on a non-binding advisory basis, on the compensation paid to our named executive officers; · approve an amendment to the Company’s Articles of Incorporation, as amended to date, to increase the number of shares of common stock authorized thereunder from 150,000,000 shares to 300,000,000 shares; · approve an amendment to the 2010 Omnibus Long-Term Incentive Plan to increase the number of shares reserved for issuance thereunder by 5,000,000 shares, and approve increased individual award limits and re-approve performance measures under the plan for purposes of Section 162(m) of the Internal Revenue Code; · approve an amendment to the 2012 Non-Employee Director Equity Compensation Plan to increase the number of shares reserved for issuance thereunder by 1,500,000 shares; and · ratify the appointment of Baker Tilly Virchow Krause, LLP as our independent registered public accounting firm. We will be using the “Notice and Access” method of providing proxy materials to you via the Internet. We believe that this process should provide you with a convenient and quick way to access your proxy materials and vote your shares, while allowing us to conserve natural resources and reduce the costs of printing and distributing the proxy materials. On or about October 7, 2015, we will mail to our shareholders a Notice of Internet Availability of Proxy Materials (“Meeting Notice”) containing instructions on how to access our proxy statement and vote electronically via the Internet or by telephone. This notice also contains instructions on how to receive a paper copy of your proxy materials. We look forward to your attending either in person or by proxy. Your vote is important, and I hope that you will vote as soon as possible by following the voting instructions set forth in the Meeting Notice. Very truly yours, Bradley L. Hansen Chief Executive Officer and President October 9, 2015 EnSync, Inc. N93 W14475 Whittaker Way Menomonee Falls, Wisconsin 53051 PROXY STATEMENT Unless the context requires otherwise, all references to “we”, “us”, “our” or the “Company” refer to EnSync, Inc. and its subsidiaries. Our fiscal year ends on June 30 of each year. In this proxy statement, we refer to fiscal years by reference to the calendar year in which they end (e.g., the fiscal year ended June 30, 2015 is referred to as “fiscal 2015”). The enclosed proxy is solicited by the Board of Directors of EnSync, Inc. for use at the Annual Meeting of Shareholders to be held on Tuesday, November 17, 2015 at 10:00 a.m., local time, or at any postponement or adjournment of the annual meeting, for the purposes set forth in this proxy statement and in the accompanying notice of annual meeting of shareholders. The annual meeting will be held at the Radisson Hotel, N88 W14750 Main Street, Menomonee Falls, Wisconsin 53051. The expenses of printing and mailing proxy materials, including expenses involved in forwarding materials to beneficial owners of stock, will be paid by us. No solicitation other than by mail is contemplated, except that our officers or employees may solicit the return of proxies from certain shareholders by telephone. Our Board of Directors recommends that our shareholders vote their shares: “FOR”the two Class II directors nominated by the Board of Directors to serve until the 2018 annual meeting of shareholders; “FOR” the approval, on a non-binding advisory basis, of the proposal regarding the compensation paid to our named executive officers; “FOR” the proposal to approve an amendment to the Company’s Articles of Incorporation, as amended to date, to increase the number of shares of common stock authorized thereunder from 150,000,000 shares to 300,000,000 shares (the “Authorized Share Increase Proposal”); “FOR” the proposal to amend the 2010 Omnibus Long-Term Incentive Plan to increase the number of shares reserved for issuance thereunder by 5,000,000 shares, and approve increased individual award limits and re-approve performance measures under the plan for purposes of Section 162(m) of the Internal Revenue Code; “FOR” the proposal to amend the 2012 Non-Employee Director Equity Compensation Plan to increase the number of shares reserved for issuance thereunder by 1,500,000 shares; and “FOR” the ratification of the appointment of Baker Tilly Virchow Krause, LLP as our independent registered public accounting firm. Only shareholders of record at the close of business on September 30, 2015 are entitled to notice of and to vote at the annual meeting.As of the record date, there were 47,129,334 shares of common stock, $0.01 par value per share, 2,575 shares of series B convertible preferred stock, $0.01 par value per share, and 28,048 shares of series C convertible preferred stock, $0.01 par value per share, issued and outstanding and entitled to vote at the annual meeting.Each holder of our common stock is entitled to one vote for each share of our common stock held as of the close of business on the record date, and each holder of our series B convertible preferred stock is entitled to one vote for each share of our common stock issuable upon conversion of our series B convertible preferred stock held as of the close of business on the record date.As of the record date, each share of our series B convertible preferred stock was convertible into 1,251 shares of common stock.Accordingly, each share of our series B convertible preferred stock is entitled to 1,251 votes on each matter presented at the annual meeting. Holders of our series C convertible preferred stock also have the right to vote on an as-converted basis on the Authorized Share Increase Proposal.Each holder of our series C convertible preferred stock is entitled to one vote for each share of our common stock issuable upon conversion of our series C convertible preferred stock held as of the close of business on the record date on this proposal.As of the record date, each share of our series C convertible preferred stock was convertible into 1,497shares of common stock.Accordingly, each share of our series C convertible preferred stock is entitled to 1,497 votes on the Authorized Share Increase Proposal. The presence, in person or by proxy, of one-third of the total votes entitled to be cast on each matter at the annual meeting will constitute a quorum at the annual meeting.Abstentions and broker non-votes, which are proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owners or other persons entitled to vote shares as to a matter with respect to which brokers or nominees do not have discretionary power to vote, will be treated as present for purposes of determining the quorum. Directors are elected by a plurality of the votes cast by shareholders entitled to vote at the annual meeting, which means the two nominees receiving the most affirmative votes will be elected. On all other matters except the Authorized Share Increase Proposal an affirmative vote of at least a majority of the votes cast is required for approval.With respect to the Authorized Share Increase Proposal, the following votes are required for approval: (1) the affirmative vote of at least three quarters of the votes cast by the common shareholders, (2) the affirmative vote of at least three quarters of the votes cast by the holders of our common stock and series B convertible preferred stock voting together on a combined basis and (3) the affirmative vote of at least three quarters of the votes cast by the holders of our common stock and series C convertible preferred stock voting together on a combined basis. Except as described above with respect to the Authorized Share Increase Proposal, the holders of the shares of our common stock and series B convertible preferred stock issued and outstanding as of the record date will vote together, on a combined basis, on each matter to be presented at the annual meeting. Banks, brokers and other holders of record do not have discretionary authority to vote shares held in street name in connection with non-routine proposals, which include all the proposals other than the Authorized Share Increase Proposal and the ratification of the appointment of Baker Tilly Virchow Krause, LLP as our independent registered public accounting firm. As a result, broker non-votes will occur at the 2015 Annual Meeting with respect to these non-routine proposals.However, since broker non-votes are not counted as votes cast they will have no effect on the outcome of these proposals. Banks, brokers and other holders of record have discretionary authority to vote shares held in street name, even if they do not receive instructions from the beneficial owner, on routine proposals, which includes the Authorized Share Increase Proposal and the ratification of the appointment of an independent registered public accounting firm. Accordingly, if you do not provide your bank, broker or other holder of record with voting instructions with respect to these proposals, such holder will have discretionary authority to vote your shares held in street name on these proposals at the 2015 Annual Meeting.As a result of this discretionary authority, broker non-votes are not expected to occur in connection with Proposal 3 or Proposal 6 at the annual meeting. We are making this proxy statement and our Annual Report to Shareholders available on the Internet instead of mailing a printed copy of these materials to shareholders. Shareholders will not receive a printed copy of these materials other than as described below. Instead, the Shareholder Meeting Notice for the 2015 Annual Meeting (the “Notice”) contains instructions as to how shareholders may access and review all of the important information contained in the materials on the Internet, including how shareholders may submit proxies by telephone or over the Internet.If you would prefer to receive a printed copy of our proxy materials, please follow the instructions for requesting printed copies included in the Notice.The Notice will be mailed to shareholders on or about October 7, 2015. 2 If a proxy is granted properly by using the Internet or telephone procedures specified in the Notice or a proxy card is properly signed and returned to us and not revoked, it will be voted in accordance with the instructions given. Each shareholder may revoke a previously granted proxy at any time before it is exercised by using the Internet or telephone procedures specified in the Notice or by submitting written notice of revocation or a duly executed proxy bearing a later date to us. Attendance at the annual meeting will not, in itself, constitute revocation of a proxy but a shareholder in attendance may request a ballot and vote in person, which revokes a prior granted proxy. Where a proxy is properly signed and returned without indicating any voting instructions regarding a proposal, the shares represented by the proxy will be voted in the manner recommended by the Board of Directors on all matters presented in this proxy statement. The Board of Directors knows of no other matters to be presented at the annual meeting. If any other matter should be presented at the annual meeting, the proxy holders may vote any shares represented by proxy in their discretion. SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our common stock as of September 30, 2015 by: · each person or group of affiliated persons known by us to be the beneficial owner of more than 5% of our common stock; · each executive officer included in the Summary Compensation Table below; · each of our directors; · each person nominated to become director; and · all executive officers, directors and nominees as a group. Unless otherwise noted below, the address of each person listed on the table is c/o EnSync, Inc. at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin 53051. To our knowledge, and subject to applicable community property laws, each person listed below has sole voting and investment power over the shares shown as beneficially owned except to the extent jointly owned with spouses or otherwise noted below. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the “SEC”). The information does not necessarily indicate ownership for any other purpose. Under these rules, a person is deemed the beneficial owner of a security if that person has the right to acquire beneficial ownership of such security within 60 days after September 30, 2015, including the right to acquire shares of common stock subject to options, warrants or convertible preferred stock.Shares of common stock subject to options and warrants that may be exercised within 60 days after September 30, 2015 are deemed to be beneficially owned and outstanding for purposes of calculating the number of shares and the percentage of common stock beneficially owned by the shareholder holding the options or warrants, but are not deemed to be beneficially owned and outstanding for purposes of computing the percentage beneficially owned by any other person.The applicable percentage of common stock outstanding as of September 30, 2015 is based upon 47,129,334 shares outstanding on that date. 3 Amount and Nature of Beneficial Ownership Name of Beneficial Owner Common Stock Shares Underlying Convertible Preferred Stock, Options and Warrants (1) Total Percentage of Class Directors, Nominees and Executive Officers Richard A. Abdoo 2.2% Eric C. Apfelbach * Hoong Khoeng Cheong - - - * Manfred E. Birnbaum * Kevin A. Dennis * Bradley L. Hansen - * Paul F. Koeppe 2.7% Daniel A. Nordloh * James H. Ozanne * Anthony J. Siebert - * Theodore Stern 4.4% Dilek Wagner - * Directors, Nominees and Executive Officers as a group (12 persons) 11.0% Five Percent Stockholders Solar Power, Inc. (4) - 17.0% * Less than one percent. Includes shares of common stock issuable upon the exercise of warrants and stock options exercisable within 60 days of September 30, 2015 and shares of common stock underlying shares of series B convertible preferred stock convertible within 60 days of September 30, 2015.Does not include shares of common stock issuable upon the exercise of stock options not exercisable within 60 days of September 30, 2015 or shares of common stock issuable upon the exercise of warrants not exercisable within 60 days of September 30, 2015.Also does not include shares of common stock underlying restricted stock unit awards that are issuable following separation from service as follows: Richard Abdoo (319,684 shares); Eric Apfelbach (245,000 shares); Manfred Birnbaum (149,230 shares); Bradley Hansen (270,000 shares); Paul Koeppe (358,098 shares); James Ozanne (266,552 shares); and Theodore Stern (203,640 shares). 617,187 of these shares are held by Bomoseen Associates, LP.Mr. Stern shares voting and dispositive power over these shares. Includes shares of stock issuable upon the exercise of warrants and shares underlying shares of series B convertible preferred stock held by Bomoseen Associates, LP. Mr. Stern shares voting and dispositive power over these shares. Does not include 42,000,000 shares of common stock underlying shares of series C convertible preferred stock not convertible within 60 days of September 30, 2015 or 50,000,000 shares of common stock issuable upon the exercise of warrants not exercisable within 60 days of September 30, 2015.The principal business address of the above-named entity is 3400 Douglas Boulevard, Suite # 285, Roseville, CA.This information has been obtained from a Schedule 13D filed by the above-named entity with the SEC on July 16, 2015. 4 PROPOSAL 1—ELECTION OF DIRECTORS The Company’s Board of Directors currently consists of eight members and is divided into three classes serving terms of three years.Shareholders elect one class of directors at each annual meeting. Two directors are to be elected at this annual meeting to hold office until the 2018 annual meeting of shareholders or until a successor has been duly elected and qualified. Upon the recommendation of the Nominating/Governance Committee of our Board of Directors, the Board of Directors has nominated and recommended Richard A. Abdoo and Manfred E. Birnbaum for election to the Board of Directors, each as a Class II director. Shares represented by all proxies received by the Board of Directors and not marked so as to withhold authority to vote for any individual nominee will be voted “FOR” the election of all the nominees named below. The Board of Directors knows of no reason why any such nominee would be unable or unwilling to serve, but if such should be the case, proxies may be voted for the election of some other person nominated by the Board of Directors. Election of the directors requires the affirmative vote of a plurality of the votes cast by the holders of our common stock and series B convertible preferred stock, voting together on a combined basis.Accordingly, the two director nominees receiving the most affirmative votes will be elected.An abstention or broker non-vote will have no effect on the outcome of the election of directors. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS
